Citation Nr: 1212315	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  09-34 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for status-post plalangectomy, right great toe, due to hallux valgus, claimed as removal of bone spur.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. R. dela Rosa


INTRODUCTION

The Veteran had active military service from July 1973 to July 1976, August 1977 to January 1978, and served in the Alabama Army National Guard from August 1976 to February 2000. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In February 2012, a Board hearing was held before the undersigned Veterans Law Judge.  The transcript of that hearing is of record.  Evidence was thereafter submitted directly to the Board with a waiver of agency of original jurisdiction (AOJ) consideration.  See 38 C.F.R. § 20.1304.  Although the Veteran waived AOJ jurisdiction this evidence, as the case must be remanded, the RO will also have an opportunity to review this evidence.  

During the February 2012 Board hearing, the Veteran raised the issue of whether previously denied claims for service connection for diabetes mellitus, to include as secondary to Agent Orange exposure, and service connection for a right foot diabetic ulcers should be reopened.  These matters were previously denied by the RO in a September 2007 rating decision and the Veteran did not file a notice of disagreement as to these issues.  As these matters are not currently developed or certified for appellate review they are referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veteran seeks service connection for status-post plalangectomy, right great toe, due to hallux valgus, which he avers resulted from a blister that ulcerated during National Guard duties.  The Veteran's SPRs indicate that the Veteran developed a blister on his left great toe and was treated at the medical tent on March 9, 1998.  The blister became infected and ulcerated.  A March 1998 note diagnosed the Veteran with diabetic pressure ulcer on the left great toe.  

During the February 2012 Board hearing, the Veteran testified that he was in Honduras and his foot became infected due to ulceration.  He stated that his ulceration would not heal because a bone spur had developed resulting in surgery.  He further asserts that it was not the left great toe that was infected in March 1998 but rather the right great toe.  The Veteran also testified that the initial diagnosis was a diabetic foot ulcer and that he was diagnosed with diabetes in 1992 due to Agent Orange exposure.

The Board finds the issues raised during the February 2012 Board hearing are inextricably intertwined with the issue of service connection for status-post phalangectomy, right great toe, due to hallux valgus as it is argued that the right great toe condition resulted from a blister in service which ulcerated and was diagnosed as a diabetic pressure ulcer.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  As the referred issues have not yet been adjudicated by the RO, the Board does not have jurisdiction over the issues concerning whether previously denied claims for diabetes mellitus and a right foot diabetic ulcer should be reopened.  

The RO associated VA medical records dated from April 2007 to April 2009 with the claims folder.  The Veteran submitted additional VA medical records at the hearing, however, he testified that he was only able to obtain records for the last five years.  It is noted that several records submitted were dated in 2000.  However, as it is not clear that all relevant records have been obtained, records dating from 1998 to April 17, 2007 and from April 20, 2009, should be requested on remand.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, for the following action: 

1.  Associate with the record relevant VA medical records dating from 1998 to April 17, 2007, and from April 20, 2009.  

2.  If service connection for the right toe disorder remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence received and applicable law and regulations considered, since the issuance of the SOC.  It is noted that the right great toe issue is inextricably intertwined with the issues referred back to the RO in the Introduction.  The Veteran should be given the opportunity to respond to the SSOC before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



